1)ISMISS; Opinion issued October 10, 2012




                                                In The
                                      Qtmirt uf .ppra1s
                          iftti Ihtrirt uf tIJixa at t1atIa
                                        No. 05-li-00121-CV


                                    BR1A BRYANT, Appellant

                                                  V.

              US BANK NATIONAL ASSOCIATiON AS TRUSTEE FOR
          THE REGISTERED HOLDER OF ABFC 2007-WMCI TRUST, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-i I -00057-E


                               MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Francis and Lang-Miers
                                Opinion By Chief Justice Wright

        In this appeal. Bria Bryant challenges the trial court’s order dismissing for want of

prosecution the forcible detainer action brought against her by US Bank National Association as

Trustee for the Registered Holder of ABFC 2007-WMCI Trust. Because it did not appear Bryant’s

rights were prejudiced by the trial court’s order, a requirement to be entitled to appellate review, we

questioned Bryant’s standing to bring, and ourj urisdiction over, this appeal. See Jack Jones Hearing

Ctrs.. Inc. v. Slate Comm. ojExamn ‘rs in Fitting andDispensingo learinglnstrumenis, 363 S.W.3d

911,914 (Tex. App.—Austin 2012, no pet.). By letter dated April 17, 2012, we directed Bryant to

file a letter brief addressing our concern within ten days of the date of the letter. We directed US

Bank to file any response within fourteen days. To date. Bryant has not filed the brief or otherwise
communicated with the Court.

       Standing, which focuses on who may bring a lawsuit, is a prerequisite to subject matter

jurisdiction, which is essential to a court’s powcr to decide a case. See Frost Nat 1 Bank v.

Fernandez, 315 S.W.3d 494,502 (Tex. 2010), ccii. denied, 131 S. Ct. 1017(2011); Ta Ass ‘n of

Bus. v. Ta Air Control Bc!, 852 S.W.2d 440,443 (Tex. 1993). To have standing on appeal. and

invoke the subject matter jurisdiction of the reviewing court, a party to a suit must make a prima

facie showing that its interests have been prejudiced or adversely affected by thejudgment See Jack

Jones, 363 S.W.3d at 914. Standing. like subject matterjurisdiction, is never presumed and may be

raised sua sponte by the reviewing court at any time during the pendency of the appeal. Ta

Workers’ Cony.;. Comm ¶n v. Garcia, 893 S.W.2d 504,517 n. 15 (Tex. 1995); Ta Ass ¶n ofBus., 852
S.W.2d at 443—44; Concerned Cms’y Involved Dev.. Inc. v. City ofHouston. 209 S.W.3d 666.670

(Tex. App.—Houston [14th Dist.] 2006. pet. denied).

       Because a dismissal of a suit for want of prosecution has the same effect as if the suit had

never been filed. it affects the rights of the party bringing the suit. See Show v. Corcoran, 570

S.W.2d 96,98 (Tex. App.—Austin 1978, no writ). Having brought the suit. US Bank was the party

affected by the dismissal order, not Bryant Accordingly, because Bryant’s rights were not affected

by the dismissal order, she lacks standing to pursue the appeal and we lack jurisdiction over the

appeal. We dismiss the appeal. See TEx. R. APP. p. 42.3(a).




11012 1F.P05
                                tiiirt øf \ppia1
                       1ift1i iitrirt uf irxw tt Jt1ta

                                      JUDGMENT
BRIA BRYANT, Appellant                             Appeal from the County Court at Law No. 5
                                                   of Dallas County, Texas. (Tr.Ct.No. CC-I 1-
No. 05-1 i-00121-CV          V.                    0005 7-E).
                                                   Opinion delivered by Chief Justice Wright.
US BANK NATIONAL ASSOCIATION AS                    Justices Francis and Lang-Miers participating.
TRUSTEE FOR TI IL REGISTERED
1-TO LDER OF ABFC 2007-WMCI TRUST.
Appel lee

        In accordance with this Court’s opinion of this date, we DiSMISS the appeal. We ORDER
that appellee ITS Bank National Association as Trustee ftr the Registered Ilolder of ABFC 2007-
WMCI Trust recover its costs. if any. of this appeal from appellant Bria Bryant.


Judgment entered October 10, 2012.




                                                   (‘,\RI:)l YN WRIGHT
                                                   (‘I 111:1 ii. •s iic;i